Citation Nr: 0519653	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-05 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served periods of active duty from February 1944 
to January 1946, February 1947 to August 1947, and December 
1950 to October 1968.  He died in December 1999.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied the appellant 
entitlement to death pension benefits on the basis of her 
income.  A Travel Board hearing was held in May 2005 with the 
undersigned Judge from the Board sitting at the RO, at which 
time the appellant withdrew her appeal as to that issue.


FINDING OF FACT

On May 10, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the claim of entitlement to 
death pension benefits on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of entitlement to service 
connection for death pension benefits have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004); 68 Fed. Reg. 13235-36 (March 19, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal - Entitlement to Death Pension Benefits

In a May 2005 written statement, the appellant stated that 
she wanted to withdraw her appeal for entitlement to death 
pension benefits.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2004).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2004). Section 
20.204 has been amended to delete the requirement of express 
written consent of the appellant when a representative 
withdraws an appeal filed personally by the appellant.  See 
68 Fed. Reg. 13235-36 (March 19, 2003).  As the appellant 
filed the withdrawal of the appeal herself, this revision 
does not apply to this case.

When an appellant withdraws her appeal in writing before a 
final decision has been promulgated by the Board, the 
withdrawal effectively creates a situation where there no 
longer exists any allegation of error of fact or law.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal.  A dismissal is 
appropriate in such a case.  See 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.202 (2004).

In this case, the appellant expressly withdrew her appeal 
concerning the issue of entitlement to death pension benefits 
in a May 2005 written statement.  Consequently, the Board 
finds that the appellant has withdrawn her appeal concerning 
this issue.  As there are no allegations of errors of fact or 
law for appellate consideration on the issue of entitlement 
to death pension benefits, further action by the Board is not 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning the issue of entitlement to death 
pension benefits.  The appellant's appeal of this issue is 
dismissed without prejudice.


ORDER

The appeal for entitlement to death pension benefits is 
dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


